Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al (US 20190061654 and Tsuji hereinafter.) in view of Mao et al (US 20180331540 A1 and Mao hereinafter.).
Regarding claim 1, Tsuji discloses an electric power supply [fig. 1, electric power system 1], the electric power supply comprising: high-voltage, direct-current (HVDC) circuitry [para. 29, high voltage circuit 2] comprising one or more DC pre-charge capacitors [para. 3 and 52, smoothing condensers C1 - C2] and one or more power transistor switches [para. 7 and 39, first inverter 23 , a second inverter 24]. Low-voltage, direct current (LVDC) circuitry [para. 7 and 51] adapted and configured to operate on low- voltage, direct-current of about fifty volts or less [The battery ECU 36 uses the electric power supplied from the low - voltage battery 31 to operate.], wherein the LVDC circuitry is configured to control and monitor [para. 15, a system control part ( for example , a system ECU 8 described below )] the multi-phase HVAC output power; and DC to DC converter circuitry adapted and configured to receive and convert the low- voltage, direct-current [para. 52, low-voltage battery 31] to high-voltage, to pre-charge the DC pre-charge capacitors [para. 52, pre-charge of a plurality of smoothing condensers C1-C2 arranged on the high-voltage circuit 2.]. Tsuji does not explicitly disclose the HVDC circuitry adapted and configured to receive high-voltage, direct-current (HVDC) input power of about 320 volts or greater and convert the HVDC input power to multi-phase, high-voltage, alternating-current (HVAC) output power of about 320 volts or greater.
However, [para. 43] Mao discloses the HVDC circuitry adapted and configured to receive high-voltage, direct-current (HVDC) input power of about 320 volts or greater [para. 43, DC input in a range of about 390 volts (e.g. 380-400 volts, or 350-440 volts)] and convert the HVDC input power to multi-phase [para. 60, three-phase inverter], high-voltage, alternating-current (HVAC) output power of about 320 volts or greater [para. 43, produce a 230volt AC output from an inverter (i.e. 230 volts root mean square voltage, or 325 volts peak-to-peak)]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji to include high voltage DC input converted to a multiphase AC high voltage output as taught by Mao to disclose a system with high efficiency for power conversion achieved by closely tracking the two voltages.
Regarding claim 2, Tsuji in view of Mao discloses further wherein the DC to DC converter circuitry pre- charges the DC pre-charge capacitors [Tsuji, para. 65, pre-charge of the smoothing condensers C1-C2 is performed] during start-up [Tsuji, para. 65, the start switch is turned on] and upon the DC pre-charge capacitors being charged to within a threshold of or to the HVDC input voltage [Tsuji, para. 65, if the voltage V1 or V2 exceeds a predetermined threshold], the DC to DC converter circuitry no longer charges the DC pre-charge capacitors [Tsuji, para. 65, the pre-charge of the smoothing condensers C1-C2 is finished].  
Regarding claim 7, Tsuji in view of Mao discloses further [Tsuji, para. 34] wherein comprising gate driver circuitry to trigger the power transistor switches [Tsuji, the high - arm element 225H and the low - arm element 225L are separately turned on or off by a gate drive signal generated by a gate drive circuit ( not shown ) included in the system ECU 8].  
Regarding claim 8, Tsuji in view of Mao discloses further [Tsuji, para. 38] wherein the DC to DC converter is configured to receive and convert the HVDC input power to the low-voltage, direct current [Tsuji, the high-voltage DCDC converter 22 fulfills a voltage-raising function and a voltage-reducing function].  
Regarding claim 13, Tsuji in view of Mao discloses further [Tsuji, para. 51] wherein the LVDC circuitry further comprises controller circuitry having a processor and other ancillary circuitry to run monitoring software [Tsuji, the battery ECU 36 is a microcomputer which is responsible for a control related to monitoring of ON / OFF of the contactors 28p , 28n or the state of the high - voltage battery 21 and the low - voltage battery 31. The battery ECU 36 uses the electric power supplied from the low - voltage battery 31 to operate .]
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Mao further in view of Nielsen et al (US 8842452 and Nielsen hereinafter.).
Regarding claim 3, Tsuji in view of Mao discloses all the features regarding claim 1 as indicated above. Tsuji in view of Mao does not explicitly disclose wherein the electric power supply is further configured to receive multiphase, high-voltage, alternating-current (HVAC) input power of about 230 volts or greater and convert the multiphase HVAC input power to high-voltage, direct- current (HVDC) output power of about 320 volts or greater.  
However, Nielsen discloses [col 6 line 60 – col 7 line 10] wherein the electric power supply [AC/DC converter 200] is further configured to receive multiphase, high-voltage, alternating-current (HVAC) input [col 6, lines 32-33, The AC/DC converter 200 is configured to receive AC power from, for example, one phase of a 3-phase power connection and to provide a multi-level DC output] power of about 230 volts or greater and convert the multiphase HVAC input power [For example, assuming an input of 480 V at the input 202, the phase-neutral is approximately 277 Vrms] to high-voltage, direct- current (HVDC) output power of about 320 volts or greater [outputs a voltage of about 392 V or greater]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao to include AC/DC converter receiving an input multiphase AC input of 277 volts RMS and converting to a DC output of 392 volts or greater as taught by Nielsen to disclose a system to enable three-phase power to a load while reducing physical size of the system and switching loss while increasing power efficiency.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Mao further in view of Green et al (US 9853588 and Green hereinafter.).
Regarding claim 4, Tsuji in view of Mao discloses all the features regarding claim 1 as indicated above. Tsuji in view of Mao does not explicitly disclose wherein the power transistor switches comprise Silicon Carbide MosFET power switches. 
However, Green discloses [col 8 lines 25-28]  wherein the power transistor switches [switches] comprise Silicon Carbide MosFET power switches [may be implemented as other forms of solid-state switch, such as metal-oxide semiconductor field-effect transistors (MOSFETs) or power MOSFETs.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao to include switches may be implemented as other forms of solid-state switch, such as metal-oxide semiconductor field-effect transistors (MOSFETs) or power MOSFETs as taught by Green to disclose a system where transient current demands can be minimized curing switching of the power supply thereby improving stability during switching transitions to allow for starting a motor more reliably.
Regarding claim 5, Tsuji in view of Mao further in view of Green discloses further [Green, col 6 lines 7-14] wherein two Silicon Carbide MosFET power switches are configured on a power module [Green, switching of switches within the inverter power module 208] and each power module is configured to produce one phase of the multi-phase HVAC output [Green, The PFC module 204 may be implemented with 1, 2, 3, or more phases.].  
Regarding claim 6, Tsuji in view of Mao further in view of Green discloses further [Green, col 8 lines 29-46]  comprising three power modules [Green, fig. 3c, 410, 430 and 440] and wherein the HVDC circuitry is configured to produce three-phases of HVAC output wherein each power module produces one phase of HVAC output [Green, The inverter legs 410, 430, and 440 may provide current to windings 450, 452, and 454 of the motor 400] and each power module is configured to shift its HVAC output from the other power modules [Green, first ends of the windings 450, 452, and 454 may be connected to a common node. Second ends of the windings 450, 452, and 454 may be connected to the second terminal of the first switch 420 of the inverter legs 410, 430, and 440, respectively].   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Mao further in view of Green further in view of Amaducci et al. (US 10660196 and Amaducci hereinafter.).
Regarding claim 9, Tsuji in view of Mao discloses all the features regarding claim 1 as indicated above. Tsuji in view of Mao does not explicitly disclose wherein the HVAC circuitry further comprises an EMI filter, the EMI filter comprising two electrically insulated rails configured and adapted to receive the HVDC, the two electrically insulated rails having ferrite material at least partially surrounding the two rails.
However, Green discloses [col 4 lines 51-56] wherein the HVAC circuitry further comprises an EMI filter [An electromagnetic interference ( EMI ) filter 202 reduces EMI that might otherwise be injected back onto the AC line by the drive controller 132 . The EMI filter 202 may also filter EMI carried on the AC line]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao to include an electromagnetic interference ( EMI ) filter reduces EMI that might otherwise be injected back onto the AC line by the drive controller. The EMI filter may also filter EMI carried on the AC line as taught by Green to disclose a system where transient current demands can be minimized curing switching of the power supply thereby improving stability during switching transitions to allow for starting a motor more reliably. Tsuji in view of Mao further in view of Green does not explicitly disclose the EMI filter comprising two electrically insulated rails configured and adapted to receive the HVDC, the two electrically insulated rails having ferrite material at least partially surrounding the two rails.  
However, Amaducci discloses [fig. 1, col 4 lines 43-49] the EMI filter [EMI filter] comprising two electrically insulated rails [busbars 1 and 2] configured and adapted to receive the HVDC [col 4 lines 56-60, busbars 1 and 2 are electrically insulated from one. The busbars 1 and 2 are designed for conducting the system current.], the two electrically insulated rails having ferrite material at least partially surrounding the two rails [col 4, lines 2-4, . The two busbars 1 and 2 preferably extend , in principle , along a longitudinal axis through both ring openings of the two magnetic elements 4.1 and 4.2]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao to include EMI filter comprising electrically insulated busbars for conducing system current where the two busbars extend through magnetic rings as taught by Amaduccu to disclose an EMI filter with improved immunity to vibration, simpler production in higher numbers, higher production quality, smaller space requirements, low weight and flexibility for different power applications.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Mao further in view of Green further in view of Amaducci further in view of Mikrut et al. (US 2010/0046129 A1 and Mikrut hereinafter.). further in view of Kulkarni et al. (WO 2013056083 A1 and Kulkarni hereinafter.).
Regarding claim 10, Tsuji in view of Mao further in view of Green further in view of Amaducci discloses all the features regarding claim 9 as indicated above. Tsuji in view of Mao further in view of Green further in view of Amaducci does not explicitly disclose wherein the EMI filter incorporates a ground fault detection unit, wherein the ground fault detection unit comprises a hall-effect sensor. the hall- effect sensor positioned in a gap in the ferrite material and configured to measure current in the ferrite material.
However, Mikrut discloses wherein the EMI filter [para. 37, EMI filter circuit 130] incorporates a ground fault detection unit [para. 32, circuit 150 providing ground fault protection], wherein the ground fault detection unit comprises a hall-effect sensor and the hall-effect sensor is configured to measure current in the ferrite material [para. 37, the circuit 150 further includes a current sensor 155, which must be connected after the EMI filter circuit 130. It is known that a current sensor can be employed as a Hall effect sensor.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao further in view of Green further in view of Amaducci to include EMI filter circuit providing ground fault protection and the circuit further includes a current sensor, which must be connected after the EMI filter circuit. It is known that a current sensor can be employed as a Hall effect sensor as taught by Mikrut to disclose a system for a ground reference plane in a power source that can be stabilized effectively, the safety and reliability of the electronic system can be improved, and the generation of noise and interference can be prevented reliably. Tsuji in view of Mao further in view of Green further in view of Amaducci further in view of Mikrut does not explicitly disclose the hall-effect sensor positioned in a gap in the ferrite material.
However, Kulkarni discloses [para. 48] the hall- effect sensor positioned in a gap in the ferrite material [The ferrite core 134 may be generally positioned around the Hall Effect sensor 148 such that the Hall Effect sensor may be positioned in the slot/gap 155 of the ferrite core]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao further in view of Green further in view of Amaducci further in view of Mikrut to include the ferrite core may be generally positioned around the Hall Effect sensor such that the Hall Effect sensor may be positioned in the slot/gap of the ferrite core as taught by Kulkarni to disclose a system where an assembly includes a converter that is portable and can be used with any vehicle regardless of make or model. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Mao further in view of Green further in view of Amaducci further in view of Gou et al. (CN 209805612 U and Gou hereinafter.) further in view of Kulkarn further in view of Mikrut.
Regarding claim 11, Tsuji in view of Mao further in view of Green further in view of Amaducci discloses all the features regarding claim 9 as indicated above. Tsuji in view of Mao further in view of Green further in view of Amaducci does not explicitly disclose wherein the two electrically insulated rails of the EMI filter are configured as a shaft having a substantially circular cross-section, and the ferrite material is formed as one or more rings surrounding the shaft and a hall-effect sensor is positioned in a gap formed in at least one of the one or more of the ferrite rings, wherein the hall- effect sensor is configured to measure current in the ferrite rings.  
However, Gou discloses [pg. 2] wherein the two electrically insulated rails of the EMI filter are configured as a shaft having a substantially circular cross-section, and the ferrite material is formed as one or more rings surrounding the shaft [Further, the EMI filter is a ferrite magnetic ring or nanocrystalline magnetic ring, the rotary encoder and the thermoelectric couple signal wire passes through or wound on the ferrite magnetic ring or nanocrystalline magnetic ring.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao further in view of Green further in view of Amaducci to include the EMI filter is a ferrite magnetic ring or nanocrystalline magnetic ring, the rotary encoder and the thermoelectric couple signal wire passes through or wound on the ferrite magnetic ring or nanocrystalline magnetic ring as taught by Gou to disclose a system for a mounting structure which effectively reduces the electromagnetic interference of the rotating shaft and the signal wire. Tsuji in view of Mao further in view of Green further in view of Amaducci further in view of Gou does not explicitly disclose a hall-effect sensor is positioned in a gap formed in at least one of the one or more of the ferrite rings, wherein the hall- effect sensor is configured to measure current in the ferrite rings.  
However, Kulkarni discloses [para. 48] a hall-effect sensor is positioned in a gap formed in at least one of the one or more of the ferrite rings [The ferrite core 134 may be generally positioned around the Hall Effect sensor 148 such that the Hall Effect sensor may be positioned in the slot/gap 155 of the ferrite core]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao further in view of Green further in view of Amaducci further in view of Gou to include the ferrite core may be generally positioned around the Hall Effect sensor such that the Hall Effect sensor may be positioned in the slot/gap of the ferrite core as taught by Kulkarni to disclose a system where an assembly includes a converter that is portable and can be used with any vehicle regardless of make or model. Tsuji in view of Mao further in view of Green further in view of Amaducci further in view of Gou further in view of Kulkarni does not explicitly disclose wherein the hall-effect sensor is configured to measure current in the ferrite rings.  
However, Mikrut discloses wherein the hall- effect sensor is configured to measure current [para. 37, the circuit 150 further includes a current sensor 155. It is known that a current sensor can be employed as a Hall effect sensor.] in the ferrite rings [para. 37, current sensor 155 is provided for the purpose of sensing any difference, even as Small as a few milliamps, between current flowing to the load 120 and that returning from the load.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao further in view of Green further in view of Amaducci further in view of Gou further in view of Kulkarn to include a Hall effect sensor as a current sensor as to sense any current to and from a load taught by Mikrut to disclose a system for a ground reference plane in a power source that can be stabilized effectively, the safety and reliability of the electronic system can be improved, and the generation of noise and interference can be prevented reliably. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Mao further in view of Green further in view of Amaducci further Hu et al. (CN 203933369 U and Hu hereinafter.).
Regarding claim 12, Tsuji in view of Mao further in view of Green further in view of Amaducci discloses all the features regarding claim 9 as indicated above. Tsuji in view of Mao further in view of Green further in view of Amaducci does not explicitly disclose wherein the EMI filter has inductance of about 35 to about 70 micro-Henrys and is positioned in proximity to one or more capacitors having a capacitance of about 1 to about 5 micro-Farads to provide a low pass filter to cutoff common mode current.  
However, Hu discloses wherein the EMI filter has inductance of about 35 to about 70 micro-Henrys [inductance] and is positioned in proximity to one or more capacitors having a capacitance of about 1 to about 5 micro-Farads [capacitance] to provide a low pass filter to cutoff [para. 16, the EMI filter circuit is the combination of a low-pass filter, by adjusting the inductance and capacitance parameters can be provided with a low-pass filter cut-off frequency. ] common mode current [para. 1, This utility model belongs to the switch power electromagnetic compatibility technology field, specifically claims a common mode electromagnetic interference filter for an AC/AC switching converter.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao further in view of Green further in view of Amaducci to include the EMI filter circuit is the combination of a low-pass filter, by adjusting the inductance and capacitance parameters can be provided with a low-pass filter cut-off frequency and This utility model belongs to the switch power electromagnetic compatibility technology field, specifically claims a common mode electromagnetic interference filter for an AC/AC switching converter as taught by Hiu to disclose a system with improved common mode EMI filtering.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Mao further in view of Pietrantonio et al (US 9943016 and Pietrantonio hereinafter.) further in view of Buckout et al. (US 20170288286 and Buckout hereinafter.).
Regarding claim 14, Tsuji in view of Mao discloses all the features regarding claim 1 as indicated above. Tsuji in view of Mao does not explicitly disclose wherein further comprising a housing to contain and protect the HVDC circuitry, the LVDC circuitry, and the DC to DC converter circuitry, wherein the housing further comprises one or more coolant input connectors and one or more coolant output connectors, the one or more input connectors connected to a flow path through the power supply that communicates with the one or more coolant output connectors, the coolant input connectors and flow path configured and adapted to receive liquid coolant.
However, Pietrantonio discloses wherein further comprising a housing [Col 2 lines 34-39, housing 12] to contain and protect [Col 3 lines 19-21, The thermal composite 20 functions to insulate the heat generating components 36 from the heat sensitive circuitry 18 .] the HVDC circuitry, the LVDC circuitry, and the DC to DC converter circuitry [Col 14 lines 7-21, heat-generating components such as the power converter modules 66, the inductors 62, the transformers 64 and driving circuitry boards 18], wherein the housing further comprises one or more coolant input connectors and one or more coolant output connectors [Col 2 lines 34-39, inlet port 26 and an outlet port 28]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao to include protective housing comprising inlet and outlet ports as taught by Pietrantonio to disclose a system for removing the heat generated by the heat-producing components, the heat exchanger assembly prevents the heat-sensitive circuitry from damage and/or thermal failure by preventing the temperature of the heat-sensitive circuitry from rising above the thermal limit value of the circuitry. Tsuji in view of Mao further in view of Pietrantonio does not explicitly disclose the one or more input connectors connected to a flow path through the power supply that communicates with the one or more coolant output connectors, the coolant input connectors and flow path configured and adapted to receive liquid coolant.  
However, Buckout discloses [para. 80] the one or more input connectors connected to a flow path through the power supply that communicates with the one or more coolant output connectors, the coolant input connectors and flow path configured and adapted to receive liquid coolant [Conduits 255 may be connected in fluid communication with tray coolant inlet/outlets 250 configured to allow coolant to pass through the tray 600 to the conduits 255 within the tray 600.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao further in view of Pietrantonio to include Conduits may be connected in fluid communication with tray coolant inlet/outlets configured to allow coolant to pass through the tray to the conduits within the tray as taught by Buckout to disclose a liquid thermal system which reduces the number of liquid connections in order to reduce the leakage by the disclosed coolant pathway.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Mao further in view of Pietrantonio further in view of Buckout further in view of Huang et al. (EP 0522015 B1 and Huang hereinafter.).
Regarding claim 15, Tsuji in view of Mao further in view of Pietrantonio further in view of Buckout discloses all the features regarding claim 14 as indicated above. Tsuji in view of Mao further in view of Pietrantonio further in view of Buckout does not explicitly disclose wherein the power supply with the housing and liquid coolant has a power density of 10 kw per kg or greater.  
However, Huang discloses wherein the power supply [pg. 3, It is still another object of this invention to provide an improved electromagnetic transducer capable of use as a highly efficient motor, alternator or generator.] with the housing [pg. 6, electromagnetic transducer 35 includes an outer cylindrical housing 43] and liquid coolant has a power density of 10 kw per kg or greater [ pg. 3, With liquid or refrigerant gas cooling with phase conversion, power densities greater than 6.576 kw/kg (four hp/lb) are possible.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao further in view of Pietrantonio further in view of Buckout to include electromagnetic transducer, housing and coolant as taught by Huang to disclose an improved electromagnetic transducer that is lightweight and yet provides high power conversion due to the high power density capability of the transducer, with the transducer being capable of operation as a highly efficient motor, alternator or generator, with the transducer of this invention being capable of continuous operation at high power densities.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Mao further in view of Pietrantonio further in view of Buckout further in view of Huang further in view of Frick et al. (US 20160258266 A1 and Frick hereinafter.).
Regarding claim 16, Tsuji in view of Mao further in view of Pietrantonio further in view of Buckout further in view of Huang discloses all the features regarding claim 15 as indicated above. Tsuji in view of Mao further in view of Pietrantonio further in view of Buckout further in view of Huang does not explicitly disclose wherein the HVDC circuitry is configured to produce about 50 kilowatts or greater of multiphase HVAC.  
However, Frick discloses [para. 76] wherein the HVDC circuitry is configured to produce about 50 kilowatts or greater of multiphase HVAC [the generator 324 may be a 50 kilowatt AC generator producing 480 Volt, 3 phase power.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao further in view of Pietrantonio further in view of Buckout further in view of Huang to include generator may be a 50 kilowatt AC generator producing 480 Volt, 3 phase power as taught by Frick to disclose a system for separating oxidized contaminates efficiently from a fluid with high efficiency.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Mao further in view of Pietrantonio further in view of Kameron et al. (US 9595705 and Kameron hereinafter.).
Regarding claim 17, Tsuji in view of Mao discloses all the features regarding claim 1 as indicated above. Tsuji in view of Mao does not explicitly disclose wherein further comprising a housing to contain and protect the HVDC circuitry, the LVDC circuitry, and the DC to DC converter circuitry, wherein the housing further comprises a vent to equalize pressure between the interior and exterior of the housing.
However, Pietrantonio discloses wherein further comprising a housing [Col 2 lines 34-39, housing 12] to contain and protect [Col 3 lines 19-21, The thermal composite 20 functions to insulate the heat generating components 36 from the heat sensitive circuitry 18 .] the HVDC circuitry, the LVDC circuitry, and the DC to DC converter circuitry [Col 14 lines 7-21, heat-generating components such as the power converter modules 66, the inductors 62, the transformers 64 and driving circuitry boards 18], wherein the housing further comprises one or more coolant input connectors and one or more coolant output connectors [Col 2 lines 34-39, inlet port 26 and an outlet port 28]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao to include protective housing comprising inlet and outlet ports as taught by Pietrantonio to disclose a system for removing the heat generated by the heat-producing components, the heat exchanger assembly prevents the heat-sensitive circuitry from damage and/or thermal failure by preventing the temperature of the heat-sensitive circuitry from rising above the thermal limit value of the circuitry. Tsuji in view of Mao further in view of Pietrantonio does not explicitly disclose wherein the housing further comprises a vent to equalize pressure between the interior and exterior of the housing.  
However, Kameron discloses [col 5 lines 7-14s] wherein the housing [the battery housing] further comprises a vent [pressure relief valve 112] to equalize pressure between the interior and exterior of the housing [pressure relief valve 112 may allow the pressure within the battery housing to equalize with the outside air pressure]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao further in view of Pietrantonio to include pressure relief valve 112 may allow the pressure within the battery housing to equalize with the outside air pressure as taught by Kameron to disclose an automotive battery system with a valve which helps to prevent unsafe pressures from building up within the housing.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Mao further in view of Sarti et al. (US 10123450 and Sarti hereinafter.) further in view of Gao et al. (CN 101771267 A and Gao hereinafter.).
Regarding claim 18, Tsuji in view of Mao discloses all the features regarding claim 1 as indicated above. Tsuji in view of Mao does not explicitly disclose wherein the power supply is about 97% efficient or better, and has a reduced power loss for overvoltage spikes of about 16kV/ps or less.  
However, Sarti discloses [col 2 lines 55-61] wherein the power supply is about 97% efficient or better [Various embodiments of the HVDC power distribution can provide high-power conversion from AC to HVDC at efficiency levels (e.g., 98%)]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao to include various embodiments of the HVDC power distribution can provide high-power conversion from AC to HVDC at efficiency levels (e.g., 98%) as taught by Sarti to disclose a system where the HVDC power distribution provides high-power conversion from AC to HVDC at efficiency levels. Tsuji in view of Mao further in view of Sarti does not explicitly disclose the power supply has a reduced power loss for overvoltage spikes of about 16kV/ps or less.  
However, Gao discloses [para. 19] the power supply [power supply] has a reduced power loss for overvoltage spikes of about 16kV/ps or less [a clamping circuit mainly aims at the over-voltage surge and peak surge, the surge voltage peak surge up to 600V for maximum time is 10us, the over-voltage surge voltage to a maximum of 80V for a maximum time is 50ms.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao further in view of Sarti to include power supply having a clamping circuit mainly aims at the over-voltage surge and peak surge, the surge voltage peak surge up to 600V for maximum time is 10us, the over-voltage surge voltage to a maximum of 80V for a maximum time is 50ms as taught by Gao to disclose a power supply system with low power consumption, better protective effect, stable working capability, high safety, better heat dispersion and high reliability.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Mao further in view of Rhys et al. (US 20190074625 A1 and Rhys hereinafter.).
Regarding claim 19, Tsuji in view of Mao discloses all the features regarding claim 1 as indicated above. Tsuji in view of Mao does not explicitly disclose wherein a motor controller system comprising two or more electric power supplies, wherein each electric power supply is modular and scalable.  
However, Rhys discloses a motor controller system [para. 32,  This disclosure is not limited to a controller for a servomotor. It could be employed in the control of any kind of electric motor and drive types in the same application.] comprising two or more electric power supplies [para 33, Each drive has a control stage with a printed circuit board (PCB). Each PCB processes control signals to control a motor associated with the drive. ], wherein each electric power supply is modular and scalable [para. 57, The pluggable nature of the power supply plug 12 and connectors 14 into the power socket 16 allows a scalable modular installation]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Tsuji in view of Mao to include a controller for an electric motor where each drive has a control stage with a printed circuit board (PCB). Each PCB processes control signals to control a motor associated with the drive and the pluggable nature of the power supply plug 12 and connectors 14 into the power socket 16 allows a scalable modular installation as taught by Rhys to disclose a system where a connector is provided with structure that provides conductive element that is simple to manufacture and has good current carrying capacity with acceptable temperature rise in operation.
Regarding claim 20, Tsuji in view of Mao further in view of Rhys discloses further wherein the system further comprises a high speed bus [Tsuji, para. 17, the drive circuit which drives the switching element of the second voltage converter is connected to the second power line by the third power line, and the drive circuit consumes the electric power from the condenser arranged on the second power line to operate. According to the present disclosure, during the collision of the vehicle, the electric charge stored in the condenser can be supplied to the drive circuit of the second voltage converter via the third power line and be consumed by the drive circuit.] between the two or more electric power supplies to communicate between the two or more electric power supplies, and the system is capable of operating if one or more of the electric power supplies is degraded, faulty, or inoperable [Tsuji, para. 18, when the vehicle collides and electric power cannot be supplied from the low - voltage battery to the system control part because a connection between the low - voltage battery and the system control part disappears or layer short occurs, the electric charge stored in the condenser arranged on the second power line can be supplied to the system control part via the second system control power line and the voltage - reducing device. As a result , even when the connection between the low voltage battery and the system control part disappears due to the collision of the vehicle, or when the electric power cannot be supplied from the low - voltage battery to the system control part due to the layer short, the control by the system control part to the electric power converter and the first voltage converter can be continued].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/            Examiner, Art Unit 2842                                                                                                                                                                                            
/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842